Citation Nr: 0526515	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for coronary artery disease 
(claimed as heart disorder).



WITNESSES AT HEARING ON APPEAL

Veteran and spouse, V.K.





INTRODUCTION

The veteran served on active duty from July 1966 to September 
1973 and on active duty in the Army National Guard from May 
1974 to September 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran and his spouse appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in July 
2005.


FINDING OF FACT

Medical evidence demonstrates that the veteran's coronary 
artery disease had its onset during his military service.


CONCLUSION OF LAW

Coronary artery disease was incurred during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's contends that his coronary artery disease began 
during his service.  The veteran testified that during 
service he began experiencing chest pains.  The veteran 
specifically recalled one incident where he was driving and 
he began experiencing extreme chest pains, sweatiness, and 
nauseousness.  The veteran reported that he was diagnosed 
with hiatal hernia during service; however, in 2003, the 
veteran's physician diagnosed coronary artery disease with 
old evidence of silent heart attack.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Certain chronic disabilities, including cardiovascular-renal 
disease, may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board notes the veteran has, in effect, asserted that 
certain symptomatology documented in his service medical 
records represents the onset of cardiovascular pathology.   
In a July 2004 letter, the veteran's cardiologist, Dr. J.R. 
Story, reported that the veteran had several tests in 2003, 
approximately 13 years after his military retirement, which 
suggested coronary artery disease.  Dr. Story performed a 
cardiac catheterization in April 2003, which revealed some 
damage to his heart muscle (a previous silent heart attack) 
and fairly extensive coronary artery disease with all three 
coronary arteries involved and at least 2 vessels being 
completely occluded.  Dr. Story stated that while it was not 
possible to determine when the veteran had had the previous 
myocardial infarction, that there was no doubt that the 
cardiovascular process was ongoing for longer than 15 years 
and was operational when the veteran was on active duty.  The 
Board finds that Dr. Story's opinion is credible as it was 
based objective medical tests and ongoing treatment of the 
veteran.  

Additionally, the veteran's spouse, V.K., testified at the 
hearing and presented documentation showing that she is 
registered nurse, critical care nurse, family nurse 
practioner, and currently works as a congestive heart failure 
nurse practioner at a Regional Heart Center.  Thus, the 
veteran's spouse is found to have specialized medical 
knowledge in the field of cardiology and can offer a medical 
opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran's spouse testified that an EKG performed while he was 
on active duty in 1985 revealed findings consistent with an 
inferior myocardial infarction.  She also stated that it was 
her opinion, after reviewing the veteran's medical records 
and test results, that his coronary artery disease began 
during his service.

Although the veteran's service medical records and separation 
examination were silent as to any diagnosed cardiologic 
pathology, the findings relied upon for the supporting 
medical opinions were adequately documented.  The Board 
observes that both the private physician's opinion as well as 
the veteran's spouse's specialized medical opinion are 
supported by documented medical evidence and sound medical 
principles and knowledge.  

The United States Court of Veterans Appeals (Court) has held 
that the Board may consider only independent medical evidence 
to support its findings.  The Board is not free to substitute 
its own unsubstantiated medical conclusion to refute a 
medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  Under the circumstances, the medical opinions appear 
to be entirely adequate and there are no medical opinions of 
record that contradict the above noted opinions.  Thus, the 
Board concludes that service connection for coronary artery 
disease is warranted.

The Board considered the veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Given the favorable outcome as noted 
above, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


ORDER

Entitlement to service connection for coronary artery disease 
(claimed as heart condition) is granted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


